| 1BROWN, Judge,
concurring in part, dissenting from reversal of the sentence.
Although concerned about the application of La. R.S. 14:71 A(1)(c) and the lack of evidence of any transfer documents; I concur in the conviction.
All defendant had to do was return the car; nevertheless, she kept it for over six months and drove it for over 19,000 miles. Even so, she still could have paid the lease costs for that time and concluded this matter. She chose instead to hassle the court. Under these circumstances the sentence is not grossly disproportionate to the crime nor shocking to one’s sense of justice. Thus, I disagree with vacating the sentence and would affirm.
APPLICATION FOR REHEARING
Before MARVIN, C. J., and NORRIS, BROWN, GASKINS and PEATROSS, JJ.
Rehearing denied.